          Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 1 of 9


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                        §
                                              §       Case 17-33550
IGNITE RESTAURANT GROUP                       §
INC., et al.,                                 §
                                              §       Chapter 11
                                 Debtors.     §       (Jointly Administered)


DRIVETRAIN, LLC, Trustee                      §
IGNITE RESTAURANT GROUP                       §
GUC TRUST,                                    §
                                              §       Adversary:      19-03472
                 Plaintiff,                   §
vs.                                           §
                                              §
ECOLAB INC.                                   §
                                              §
                 Defendant.                   §


                                      ORIGINAL ANSWER
                                       OF ECOLAB INC. &
                                    AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF THE BANKRUPTCY COURT:

         NOW COMES ECOLAB INC. (“Ecolab” or “Defendant”), Defendant, pleading answers

and affirmative defenses to the TRUSTEE’S ORIGINAL COMPLAINT [adv. docket 1] (the “Complaint”)

filed by DRIVETRAIN, LLC, Trustee, IGNITE RESTAURANT GROUP GUC TRUST

(“Plaintiff”), relating to the bankruptcy-estate of IGNITE RESTAURANT GROUP INC. et al.1

(“Debtors”), thus responding and arguing, to-wit:

                                             Answer

1.       Answering Complaint paragraph one, Defendant admits the averments therein.

2.       Answering Complaint paragraph two, sentence one, Defendant asserts the sentence

is a legal conclusion and that there are no facts alleged therein to which a response is required; to

the extent a response is required, Defendant denies any averments therein. Answering Complaint

paragraph two, sentence two, Defendant asserts the sentence is a legal conclusion and that




1
         As defined in the Complaint.
           Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 2 of 9


there are no facts alleged therein to which a response is required; to the extent a response is

required, Defendant denies any averments therein.

3.        Answering Complaint paragraph three, sentence one, Defendant admits the Court

entered its Confirmation Order [docket 967]; however, the remainder of the sentence a legal

conclusion and there are no facts alleged therein to which a response is required; to the extent a

response is required, Defendant denies any averments therein.                Answering Complaint

paragraph three, sentence two, the sentence is comprised of a legal conclusion and there

are no facts alleged therein to which a response is required; to the extent a response is required,

Defendant denies any averments therein. Answering Complaint paragraph three, sentence

three, Defendant admits to the creation of the GUC Trust, Drivetrain LLC, Trustee [docket 1134],

but denies the remainder of the sentence as it is comprised of legal conclusions with no facts

alleged therein to which a response is required; to the extent a response is required, Defendant

denies any averments therein.

4.        Answering Complaint paragraph four, Defendant asserts the sentence is comprised of

legal conclusions and that there are no facts alleged therein to which a response is required; to the

extent a response is required, Defendant denies any averments therein.

5.        Answering Complaint paragraph five, Defendant admits the averments therein.

6.        Answering Complaint paragraph six, Defendant asserts the sentence is comprised of

legal conclusions and that there are no facts alleged therein to which a response is required; to the

extent a response is required, Defendant denies any averments therein. Defendant does not

dispute this Court’s jurisdiction.

7.        Answering Complaint paragraph seven, Defendant asserts the sentence is comprised

of legal conclusions and that there are no facts alleged therein to which a response is required; to

the extent a response is required, Defendant denies any averments therein. Defendant admits

this Adversary’s venue is proper.

8.        Answering Complaint paragraph eight, Defendant asserts the sentence is comprised of

legal conclusions and that there are no facts alleged therein to which a response is required; to the

extent a response is required, Defendant denies any averments therein.
     Defendant’s Original Answer & Affirmative Defenses:                                 Page 2 of 8
            Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 3 of 9


9.         Answering Complaint paragraph nine, Defendant asserts the sentence is comprised of

legal conclusions and that there are no facts alleged therein to which a response is required; to the

extent a response is required, Defendant denies any averments therein. Per the procedural rules

of this Court, Defendant does “consent to the entry of final orders or judgment by the bankruptcy

judge if it is determined that the bankruptcy judge, absent consent of the parties, cannot enter

final orders or judgment consistent with Article III of the United States Constitution.” B.L.R.

7012-1 (Bankr. S.D. Tex.)

10.        Answering Complaint paragraph ten, sentence one, Defendant admits Debtors

maintained the Joe’s Crab Shack and Brick House Tavern + Tap restaurant brands, but Defendant

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in the sentence; therefore, it cannot admit or deny the averments in the remainder of

the sentence and thus denies same. Answering Complaint paragraph ten, sentence two,

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in the sentence; therefore, it cannot admit or deny the averments in the

remainder of the sentence and thus denies same.

11.        Answering Complaint paragraph eleven, sentence one, Defendant admits the

averments therein. Answering Complaint paragraph eleven, sentence two, Defendant

admits the averments therein.

12.        Answering Complaint paragraph twelve, sentence one, Defendant admits Debtors

and Defendant had a Debtor and Creditor relationship; however, at present, contingent on its

ongoing investigation into the facts underling this Complaint, Defendant lacks sufficient

information to form a belief whether those were the only goods and services provided and

therefore denies the same.                  Answering Complaint paragraph twelve, sentence two,

Defendant admits, contingent on its ongoing investigation into the facts underling this Complaint,

that at least some of the goods and services for which Defendant received payment was on account

of pest- and insect-elimination and control services; however, at present, contingent on its

ongoing investigation into the facts underling this Complaint, Defendant lacks sufficient


      Defendant’s Original Answer & Affirmative Defenses:                                Page 3 of 8
            Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 4 of 9


information to form a belief whether those were the only goods and services provided and

therefore denies the same.

13.        Answering Complaint paragraph thirteen, Defendant incorporates its responses to all

preceding paragraphs seriatim as if fully set forth herein.

14.        Answering Complaint paragraph fourteen, Defendant denies the averment that all

payments listed in Exhibit “A” were for “previously ordered products and/or services . . . .”

Defendant admits funds were transferred between Defendant and Debtors; however, at present,

contingent on its ongoing investigation into the facts underling this Complaint, Defendant lacks

sufficient information to form a belief as to the remainder of the averments in the paragraph and

therefore denies the same.

15.        Answering Complaint paragraph fifteen, Defendant denies the averment that

payments were exclusively for “products and/or services rendered and/or provided,” to the extent

such clause implies all payments were on account of antecedent debts, and Defendant denies the

remainder of the paragraph as Defendant is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in the sentence; therefore, it cannot admit or

deny the averments in the remainder of the sentence and thus denies same.

16.        Answering Complaint paragraph sixteen, Defendant denies the averment that

payments were exclusively for “antecedent debt or debts owed by the Debtors to the Defendant

before each such Transfer was made,” and Defendant denies the remainder of the paragraph as

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in the sentence; therefore, it cannot admit or deny the averments in the

remainder of the sentence and thus denies same.

17.        Answering Complaint paragraph seventeen, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations in the paragraph; therefore,

it cannot admit or deny the averments and thus denies same.

18.        Answering Complaint paragraph eighteen, sentence one, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in the

paragraph; therefore, it cannot admit or deny the averments and thus denies same. Answering
      Defendant’s Original Answer & Affirmative Defenses:                                  Page 4 of 8
            Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 5 of 9


Complaint paragraph eighteen, sentence two, Defendant asserts the sentence is comprised

of legal conclusions and that there are no facts alleged therein to which a response is required; to

the extent a response is required, Defendant denies any averments therein.

19.        Answering Complaint paragraph nineteen, Defendant asserts the paragraph is

comprised of legal conclusions and that there are no facts alleged therein to which a response is

required; to the extent a response is required, Defendant denies any averments therein.

20.        Answering Complaint paragraph twenty, Defendant incorporates its responses to all

preceding paragraphs seriatim as if fully set forth herein.

21.        Answering Complaint paragraph twenty-one, Defendant admits the averments

therein.

22.        Answering Complaint paragraph twenty-two, Defendant admits the averments

therein.

23.        Answering Complaint paragraph twenty-three, sentence one, Defendant asserts

the paragraph is comprised of legal conclusions and that there are no facts alleged therein to which

a response is required; to the extent a response is required, Defendant denies any averments

therein. Answering Complaint paragraph twenty-three, sentence two, Defendant asserts

the paragraph is comprised of legal conclusions and that there are no facts alleged therein to which

a response is required; to the extent a response is required, Defendant denies any averments

therein.

24.        And, save as is hereinbefore specifically admitted, denied, or otherwise pleaded to,

Defendant denies the Complaint’s unnumbered prayer paragraph, and denies each and

every allegation not specifically admitted herein as set out and averred in the Complaint as though

each were set out and traversed seriatim.

                                                  Affirmative Defenses

25.        NOW COMES Defendant herein, and file this its affirmative defenses regarding the plead

counts of claim of Plaintiff, to-wit:




      Defendant’s Original Answer & Affirmative Defenses:                               Page 5 of 8
            Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 6 of 9


26.        Defendant asserts the affirmative defense that Plaintiff may not avoid any Transfer2 to

Defendant to the extent such Transfer, if any, was: (a) intended by the Debtors and Defendant to

be a contemporaneous exchange for new value given to the Debtor; and (b) in fact a substantially

contemporaneous exchange. To the extent that the Transfer was not payment in advance for new

value provided to the Debtors, Defendant alleges that one or more of the Transfers received by

Defendant is or may be protected by this defense.

27.        Defendant asserts the affirmative defense that Plaintiff may not avoid any Transfer to

Defendant to the extent such Transfer, if any, was in payment of a debt incurred by the Debtors

and the Defendant in the ordinary course of business or financial affairs of the Debtors and the

Defendant; and was either: (a) made in the ordinary course of business or financial affairs of the

Debtors and the Defendant; or (b) made according to ordinary business terms. To the extent that

any Transfer is not otherwise protected, Defendant alleges that one or more of the Transfers

received by Defendant is protected by this defense.

28.        Defendant asserts the affirmative defense that Plaintiff may not avoid any Transfer to the

extent that, after such Transfer, if any, the Defendant gave new value to or for the benefit of the

Debtors: (a) not secured by an otherwise unavoidable security interest; and (b) on account of

which new value the Debtors did not make an otherwise unavoidable Transfer to or for the benefit

of the applicable Defendant. To the extent that any Transfer is not otherwise protected, Defendant

alleges that one or more of the Transfers received by Defendant is protected by this defense.

                                                      Prayer for Relief

29.        WHEREFORE, Defendant respectfully requests that the Court grant Plaintiff a take-

nothing judgment, thus entering judgment in its favor and against Plaintiff, or otherwise dismiss

the Complaint with prejudice, award Defendant its costs, and grant to Defendant such other and

further relief at law and in equity as the Court finds just and equitable.




2
    As defined in the Complaint ¶ 14.

      Defendant’s Original Answer & Affirmative Defenses:                                Page 6 of 8
            Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 7 of 9


                                                    Counsel Signature

30.        REMEMBERED and GIVEN UNDER MY HAND this the _______ day of the month of August,

an. Dom. 2019.

                                                               PADFIELD & STOUT, L.L.P.

                                                               __________________________
                                                               John E. Johnson, of Counsel
                                                               State Bar [Tex.] 24025457
                                                               Dallas Office:
                                                               705 Ross Avenue
                                                               Dallas TX 75202
                                                               +1 214 215 6402 [wireless]
                                                               jjohnson@padfieldstout.com

                                                               Local Counsel for Defendant

                                                               &&&

                                                               KOHNER, MANN & KAILAS, S.C.

                                                               SAMUEL C. WISOTZKEY
                                                               Washington Building
                                                               Barnabas Business Center
                                                               4650 N. Port Washington Rd.
                                                               Milwaukee WI 53212-1059
                                                               +1 414 962 5110 – telephone
                                                               +1 414 962 8725 – telecopy
                                                               swisotzkey@kmksc.com — e-mail

                                                               Counsel for Defendant, Ecolab Inc.




      Defendant’s Original Answer & Affirmative Defenses:                                      Page 7 of 8
         Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 8 of 9


                                          CERTIFICATE OF SERVICE

        The undersigned converted the foregoing document into an electronic image, via portable
document format (.pdf), electronically submitted same to the Internet web portal for the Clerk of
this Court utilizing the Electronic Management and Electronic Case Filing system of the Court,
which has caused service, via Simple Mail Transfer Protocol (e-mail), of a Notice of Electronic
Filing of this imaged document to the below-identified parties on Friday, August 23, 2019; said e-
mail provides an attributable hyperlink to the document, in portable document format, except any
non-electronic served counsel; in that instance, such document was mailed via First Class United
States Mail, to-wit:

jspomerantz@pszjlaw.com
jnolan@pszjlaw.com
mwarner@colescholtz.com
bwallen@colesholtz.com

And to Each Firm via United States Postal Service

Michael D. Warner, Esq.
Benjamin L. Wallen, Esq.
COLE SCHOLTZ PC
Suite 1700, Bank of America Tower
301 Commerce Street
Fort Worth TX 76102

Local Counsel for Plaintiff

Jason S. Pomerantz, Esq.
Jeffrey P. Nolan, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
Thirteenth Floor, Ten100 Santa Monica (Century City)
10100 Santa Monica Blvd.
Los Angeles CA 90067

Counsel for Plaintiff


                                                                       /s/ John E. Johnson.
                                                                       JOHN E. JOHNSON.




                                                     # # # END # # #




   Defendant’s Original Answer & Affirmative Defenses:                                        Page 8 of 8
              Case 19-03472 Document 14 Filed in TXSB on 08/23/19 Page 9 of 9


                                                      Counsel Signature        rt.L,/ '
30.        REMEMBERED and GIVENUNDER MYHAND this the                      137      day of the month of August,

an. Dom. 2019.


                                                                  PAD
                                                                   ![iC
                                                                     DZfo~
                                                                 John E. Johnson, of Counsel     It.-
                                                                                                        •
                                                                 State Bar [Tex.] 24025457        l)
                                                                 Dallas Office:
                                                                 705 Ross Avenue
                                                                                                 cA
                                                                                                 4111~      •
                                                                 Dallas TX 75202
                                                                  +1 214 215 6402 [wireless]
                                                                 jjohnson@padfieldstout.com

                                                                  Local Counsel for Defendant

                                                                  &&&
                                                                  KOHNER, MANN & KAILAS, S.C.

                                                                 SAMUEL C. WISOTZKEY
                                                                 Washington Building
                                                                 Barnabas Business Center
                                                                 4650 N. Port Washington Rd.
                                                                 Milwaukee WI 53212-1059
                                                                 +1414 962 5110 - telephone
                                                                 +1 414 962 8725 - telecopy
                                                                 swisotzkey@kmksc.com - e-mail

                                                                 Counsel for Defendant, Ecolab Inc.




      Defendant's Original Answer & Affirmative Defenses:
